Title: From George Washington to Lieutenant Colonel Benjamin Flower, 31 March 1777
From: Washington, George
To: Flower, Benjamin



Sir
Morristown March 31st 1777

The great waste and embezzlement of Public Arms, and the difficulties arising from thence make it necessary, that the utmost precautions should be used to restrain such infamous practices and future losses. I know no way so likely to effect it, as that of putting on them some mark indicating ’em to be public property, and therefore request that you will have all belonging to the States, as well those which have been lately imported as all others, as far as circumstances will admit of, stamped with the Words “United States” on such parts as will receive the impression, which designation should be also put on all their Accoutrements. This Congress determined should be done by a Resolve of the 24th Ulto and if they had not, it is so essential that it could not be dispensed with. As there are & will be many public Arms here which ought to be secured by the same impression, I wish you to have several Stamps made and sent by the earliest Opportunity to Mr French Commissary of Stores here with directions to advise me of their arrival that they may be immediately used. I am Sir &c.
